Memorandum. We affirm on the memorandum at the Ap*923pellate Division (47 AD2d 549). In so doing, we note that the quarantine was imposed upon plaintiffs crop only after cauliflower from his field was tested and found to have an impermissible residue of Endrin. We would also note that the theory of liability was not "strict liability in tort” as stated below (47 AD2d, at p 551). Rather, liability was predicated solely upon the seller’s express and implied warranties of fitness and merchantability. (Cf. Victorson v Bock Laundry Mach. Co., 37 NY2d 395, 402, 404, n 3.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in memorandum.